El Juez Presidente Señoii Teavieso
emitió la opinión del tribunal.
La corporación peticionaria declaró al Tesorero de Puerto Eieo que su propiedad mueble sujeta a tasación en enero 15, 1943, ascendía a $21,496.50 y en enero 15 de 1944 a la can-tidad de $25,396.70. El Tesorero notificó a la peticionaria que su propiedad mueble había sido tasada en $39,440 para el año 1943-44 y en $65,600 por el año contributivo de 1944-45. No estuvo conforme la peticionaria y radicó sendas querellas ante el Tribunal de Contribuciones, alegando en cada una de ellas que la tasación hecha por el Tesorero es injusta e ile-gal por estar basada en una errónea interpretación del con-cepto “valor en el mercado” y haberse incluido'’ en ella los beneficios futuros de la corporación en la venta de mercan-cías, sobre los cuales se pagó la contribución sobre ingresos.
Al serle notificada la imposición de la contribución para cada fino de dichos años, la peticionaria pagó la suma con que estuvo conforme y radicó dos nuevas querellas en las que alegó como razones adicionales en contra de la contri-bución que le fue impuesta, que el Tesorero valoró el as-falto (bitumuls) depositado en el tanque en enero 15 de 1943 y en enero 15 de 1944 tomando como base el valor en el mer-cado al detal de cada galón, en vez de tomar como base el costo de la mercancía puesta en el almacén de la peticio-naria.
El Tribunal de Contribuciones en octubre 19 de 1945 re-solvió en ambos casos que las existencias de “bitumuls” y “laykold” de la querellante fueron tasadas por el Tesorero siguiendo un procedimiento razonable y correcto, pero que, en lo que al monto de dichas existencias se refiere, dicho fun-cionario deberá proceder a tasar, en la forma y a los pre-cios a que lo hizo, la cantidad de 132,990 galones de bitumuls y 8,250 de laykold por el año 1943-44 y la de 252,873 galones de bitumuls y 109 galones de laykold por el año 194L-45 por *384ser ésas las cantidades de dichos productos que la contribu-yente tenía realmente en existencia en las,fechas indicadas.
No estando conforme con las resoluciones del Tribunal, la contribuyente radicó en noviembre 21, 1945, las dos soli-citudes de Certiorari Núms. 69 y 70. Las consideraremos y resolveremos con una sola opinión por envolver ambas la misma cuestión.
La peticionaria alega, en síntesis, que el Tribunal de Con-tribuciones erró al resolver que el procedimiento seguido por el Tesorero para tasar la mercancía es razonable y correcto, cuando en realidad no lo es por los siguientes motivos:
(1)Porque al tasar la existencia completa de mercancías no se tomó en cuenta su valor en el mercado productor y sí su valor en el mercado al detal, incluyendo en el mismo fu-turas ganancias, las cuales son inciertas y eventuales.
(2) Porque “valor en el mercado” es lo que estaría dis-puesto a pagar un comprador o sea lo que costó la mercam cía puesta en el almacén o sea su valor en el mercado pro-ductor; y no su precio de venta al detal, como sostiene el .Tesorero, por ser el precio al detal un factor indeterminado, que fluctúa y puede ser afectado- por múltiples circunstan-cias tales como la competencia, la demanda y la introducción de otros productos.
(3)' Porque el Tesorero valoró la mercancía en conjunto, dándole un valor como si se vendiese al detal, lo que es con-trario a la ley y a las prácticas mercantiles.
(4) Porque al tasar la propiedad dicho funcionario tomó en cuenta futuras ganancias de la peticionaria, imponiendo así a ésta una doble tributación, por estar dichas ganancias sujetas al pago de la contribución sobre ingresos.
En febrero 26 de 1946, el Tesorero solicitó la desestima-ción de ambos recursos, alegando que esta Corte carece de jurisdicción para conocer de los mismos (a) porque no habién-dose radicado un nuevo cómputo ni notificado por el Secre-tario la finalidad de las resoluciones recurridas, los recursos *385Ran sido .interpuestos prematuramente; y (b) por no haberse hecho el pago bajo protesta.
En abril 12 de 1946, la peticionaria radicó dos nuevas so-licitudes de certiorari Núms. 86 y 88 en las cuales reprodujo todas las alegaciones de las anteriores y alegó como hechos adicionales que en marzo 11 de 1946 el. Tesorero radicó el cómputo de la contribución adeudada; que dicho cómputo fue aprobado y la finalidad de la resolución del Tribunal noti-ficada a la peticionaria el día 14 del mismo mes y año; que-el 12 de abril dé 1946 la peticionaria pagó bajo protesta el balance adeudado de acuerdo con la decisión; y que estas nuevas solicitudes se radican en vista de lo resuelto por esta Corte Suprema en Island Needlework Incorporated v. Tribunal de Contribuciones, certiorari Núm. 64, 65 D.P.R. 727, 733.
Aun cuando resolviéramos que los recursos números 69 y 70 fueron radicados prematuramente, siempre tendríamos jurisdicción para conocer de los recursos números 86 y 88 que envuelven la misma cuestión. Procederemos, pues, a con-' siderarla y resolverla en sus méritos.
No existe controversia alguna en cuanto al monto de las existencias sobre las cuales debe pagarse la contribución. E3 Tribunal de Contribuciones dió entero crédito a la prueba aducida por la querellante y resolvió que las existencias de dichos productos eran en enero 15, 1944, 252,873 galones de bitumuls y 109 galones de laykold. La única cuestión que debemos considerar y resolver es cuál de los dos procedi-mientos es el razonable y correcto: {a) el seguido por el Tesorero de Puerto Rico, en el cual se tomó como base para la tasación el precio de la mercancía en venta al detal, in-cluyendo en el mismo las futuras ganancias; o (6) el que sugiere la peticionaria, o sea que la tasación debió ser prac-ticada tomando como base el valor de la mercancía en el mercado productor, “replacement cost”, más los gastos i-n-*386curridos en la transportación de la mercancía basta el al-macén de la contribuyente.
La disposición aplicable del Código Político de Puerto Rico es la siguiente:
“Artículo 294. — La parte de propiedad de cualquier fabricante, ■ comerciante o negociante que consista en existencias de mercancías u otros efectos para la venta, será inscrita aparte y tasada por el pro-medio de su valor en el mercado durante el año próximo anterior a la fecha de la valuación; y el tasador, al tasar las citadas existencias, podrá exigir a dichos fabricantes, comerciantes o negociantes la ex-hibición del último inventario de ellas: y si a juicio del tasador ese inventario no fuese correcto, o si hubiese transcurrido tanto tiempo ■desde que se hizo que haya dejado de ser fidedigno, y si dicho comer-ciante o negociante dejare de presentar un nuevo inventario dentro del término de diez días, o si el tasador no considerare fidedigno este último inventario, entonces el tasador valuará dichas existencias cxa-minándolas personalmente.' '
Examinemos la jurisprudencia en que se apoyó el Tribunal de Contribuciones para resolver, como resolvió, que el “valor en el mercado” de la mercancía para los efectos de su tasación es el precio por el cual el dueño o productor de la mercancía la ofrece en venta al detal a quien desee com-prarla en el curso ordinario de su negocio.
En Cliquot v. United States, 70 U. S. 114, 18 L. ed. 118, el Gobierno Federal instituyó un procedimiento para la con-fiscación de un número de cajas de champagne exportadas de Francia e importadas por el puerto de San Francisco. Se alegó en la demanda que el consignatario “había presen-tado y usado una factura que no contenía una relación fiel y completa del real y verdadero valor en el mercado de dichas mercancías en la fecha y en el sitio cuando y donde las mismas fueron adquiridas o manufacturadas; y que, por el contrario, como muy bien lo sabía dicho dueño, dicha factura era falsa, y el valor en el mercado de la mercancía era mu-cho mayor que las sumas que aparecían en dicha factura”. *387El juez que presidió la vista, en sus instrucciones al jurado, definió el “valor en el mercado” de la mercancía, así:
"el precio por el cual el dueño de las mercancías, o el productor, las tienen para la venta; el precio por el cual son ofrecidas libremente en el mercado a todo el mundo; aquellos precios que los traficantes en esos artículos están dispuestos a recibir y que los compradores se ven obligados a pagar, cuando los artículos son vendidos y comprados en el curso ordinario de los negocios.”
La Corte Suprema confirmó la sentencia ordenando la confiscación. Posteriormente, en British & Foreign Marine Insurance Co. v. Maldonado & Co., Inc., 182 Fed. 744 y en Muser v. Magone, 155 U. S. 240, 39 L. Ed. 135, se citó con aprobación la instrucción arriba transcrita.
En los casos que acabamos de citar se trataba de la im-posición y cobro de derechos de aduana “ad valorem”, so-bre mercancías compradas en mercados extranjeros e impor-tadas a los Estados Unidos. De conformidad con la sección 2906 de los Estatutos Revisados, “cuando un tipo de dere-chos de aduana ad valorem es impuesto sobre mercancía im-portada ... el colector . . . hará que se tase el actual valor en el mercado o precio -al por mayor de la mercancía, en la fecha de su exportación a los Estados Unidos, en los mer-cados principales del país de donde la mercancía ha sido im-portada, y el valor así tasado será considerado como el valor sobre el cual se impondrán los derechos.” Tanto en el caso de Gliquot como en el de Muser v. Magone, en el que se trataba de bordados en algodón, los inspectores tomaron como base para la valuación de la mercancía el precio al por mayor pagado en el mercado extranjero en donde fué ad-quirida por el importador para ser traída a los Estados Uni-dos. Pero en ninguno de los dos casos se tomó como base para la tasación el precio al detal de la mercancía importada en el mercado consumidor. En realidad la regla aplicada en dichos casos fué la de tomar como base el costo de reposición (replacement value) de la mercancía o sea lo que costaría *388reponer esa mercancía, comprándola a precio de por mayor en el mercado productor.
Convenimos con el Tribunal recurrido en que la jurispru-dencia sentada por la Corte Suprema Federal debe ser se-guida por nosotros en cuanto pueda aplicarse, pero no po-demos convenir en que los casos que hemos examinado nos obliguen a sostener la resolución recurrida.
Es numerosa la jurisprudencia de las jurisdicciones es-tatales en la que se sostiene que “market vahee” significa “■replacement cost” o “el precio por el cual los artículos pueden ser repuestos por dinero en el mercado, y no el pre-cio por el cual son vendidos al detal.’’(1) En Rust-Owen, etc. v. Wisconsin Tax Commission, infra, se resolvió que: “market significa el mercado de compra y no el de ventas. Nunca debería ser interpretado como que significa los pre-cios de venta de la entidad a la cual pertenece la mercancía. Tal base para la valuación del inventario resultaría en una anticipación de los beneficios o pérdidas, lo cual es contra-rio a una buena contabilidad”.
Mertens, en su obra “Law of Federal Income Taxation”, Vol. 10, Cap. 59.02, pág. 44-0, dice:
“El valor para los fines contributivos en términos generales se considera ser la cantidad que un vendedor voluntario y un comprador deseoso y capaz de comprar, ambos familiarizados con la situación, razonables en sus puntos de vista, actuando en su propio interés, y cada uno de olios dispuesto a modificar sus puntos de vista en cuanto al valor en lo que fuere necesario para efectuar una venta por una suma razonable, y justa para ambas partes, pagarían y aceptarían.”
En Appeal by Borough of Millbourne, 198 A. 49, 329 Pa. 321, se dijo:
“El procedimiento correcto para fijar el valor de la propiedad para la imposición de contribuciones por el Borough es determinar su valor real (actual value) o sea su valor en el mercado (market *389value), el cual se define como el precio que un comprador dispuesto pero no obligado a comprar .pagaría a un dueño dispuesto pero no obligado a vender, tomando en consideración todos los usos a que la propiedad es adaptable.”
La misma definición puede encontrarse en numerosos otros casos. (2) Pero en ninguno de los casos citados hemos podido encontrar que para la valuación de mercancías a los efectos del pago de la contribución sobre la propiedad mue-ble se haya tomado como base el precio de la mercancía en venta al detal, como- se hizo en el caso de autos.
Opinamos que el procedimiento seguido por el Tesorero, o sea el de tomar como base para la valoración el precio de venta al detal de cada galón de bitumuls y de laykold depo-sitado en los tanques de la contribuyente el día 15 de enero ■de cada uno de los años en controversia, es contrario al es-tatuto pues con ello se obliga al dueño de la mercancía a pagar contribución sobre ganancias aún no realizadas y que tal vez podrían nunca ser realizadas. Si la propiedad depo-sitada en el almacén del contribuyente y aún no vendida en enero 15, fuese destruida por un incendio ól 16 de enero, el contribuyente, de acuerdo con el método seguido por el Te-sorero estaría obligado a pagar la contribución no solamente sobre el “replacement value” de la mercancía si que tam-bién sobre las ganancias que hubiese podido realizar y que no pudo realizar por haber sido destruida la mercancía. Ése no es ni pudo ser el propósito del legislador.
Somos de opinión, y así lo resolvemos, que el procedi-miento que el legislador tuvo en mente para fijar el valor de las existencias de mercancías u otros efectos para la venta, es el de tomar como base el promedio de su valor en *390el mercada, o sea el costo de reposición o reproducción para el traficante, durante el año próximo anterior a la fecha de la valuación.

La resolución recurrida debe ser anulada y el caso de-vuelto al Tribunal de Contribuciones para ulteriores proce-dimientos no inconsistentes con esta opinión.


General Fire Extinguisher Co. v. Beal-Doyle Dry Goods Co., 160 S.W. 889, 892; Wehle v. Haviland, 69 N.Y. 448; Bust-Owen, etc. v. Wisconsin Tax Commission, 231 N.W. 870; H. Lieles & Co. v. Klengenberg, 23 F. 2d 611.


 Kansas City W. & N.W. R. Co. v. Fisher, 30 P. 111; Dady v. Condit, 58 N.E. 900, 902; Clark v. Commercial Trust Co, 181 A. 269, 119 N.J. Equity 133; Madisonville, etc. v. Ross, 103 S.W. 330; Underwood Typewriter Co. v. City of Hartford, 122 A. 91; Smith v. Louisville N. R. Co., 209 N.W. 465; Cumberland Pipe Line Co. v. Commonwealth, 15 S.W. 2d 280; Philadelphia & Reading Coal Co. v. Commissioners, 186 A. 105. Véase: “The Valuation of Property”, by James C. Bonbright, págs. 291 y 506.